Exhibit Table of 2009 Target Performance Share Unit Awards Issued to Executive Officers Executive Officers 2009 Performance Share Unit Awards at Target (#) G.L. Rainwater, Chairman, President and Chief Executive Officer, Ameren 91,574 W.L. Baxter, Executive Vice President and Chief Financial Officer, Ameren 30,781 T.R. Voss, Executive Vice President and Chief Operating Officer, Ameren 26,584 S.R. Sullivan, Senior Vice President, General Counsel and Secretary, Ameren 23,226 M. J. Lyons, Senior Vice President and Chief Accounting Officer, Ameren 11,249 S.A. Cisel, Chairman, President and Chief Executive Officer, Central Illinois Light Company, Central Illinois Public Service Company and Illinois Power Company 21,658
